Exhibit 3.1 ROSS MILLER Secretary of State 204 N. Carson Street, Suite 4 Carson City, Nevada89701-4520 (775) 684-5708 Website:www.nvsos.gov Certificate of Amendment (Pursuant to NRS78.385 and 78.390) Filed in the office of Document Number 20100857998-39 /s/ Ross Miller Ross Miller Filing Date and Time 11/16/2010 11:00 AM Secretary of State State of Nevada Entity Number E0685652008-6 USE BLACK IN ONLY – DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICR USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS78.385 and 78.390 – After Issuance of Stock) 1. Name of Corporation: AURA BIO CORP. 2. The articles have been amended as follows: (provide article numbers, if available) Article 1.The name of the Corporation is:Global Resource Energy, Inc. Article 3.Authorized Shares Common Stock.The aggregate number of shares of Common Stock which the corporation shall have the authority to issue is Two Hundred Fifty Million (250,000,000) shares, par value $0.001 per share. Description of Common Stock.Holders of Common Stock Are entitled to one vote for each share held of record on all matters submitted to a vote of stockholders and may not cumulate their votes for the election of directors. 3.The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation* have voted in favor of the amendment is: 60% 4.Effective date of filing:(optional) s/s Harry Lappa Signature of Officer *If any proposed amendment would alter or change any preference or any relative or other right given to any class or series of outstanding shares, then the amendment must be approved by the vote, in addition to the affirmative vote otherwise required, of the holders of shares representing a majority of the voting power of each class or series affected by the amendment regardless to limitations or restrictions on the voting power thereof. IMPORTANT:Failure to include any of the above information and submit with the proper fees may cause this filing to be rejected. This form must be accompanied by appropriate fees.
